Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 1 of 13



                             United States District Court
                                       for the
                             Southern District of Florida

  Federal Trade Commission, Plaintiff   )
                                        )
  v.                                    )
                                          Civil Action No. 14-60166-Civ-Scola
                                        )
  Acquinity Interactive, LLC, and       )
  others, Defendants                    )

                                    Omnibus Order
          This matter is before the Court upon the FTC’s motions for a preliminary
  injunction (ECF No. 138) and for an order to show cause why Robert Zangrillo,
  Brent Levison, and Elisha Rothman should not be held in contempt. (ECF No.
  137.) The Court has reviewed the motions and the relevant legal authorities and
  grants the FTC’s motion for a preliminary injunction (ECF No. 138) and grants
  in part and denies in part the FTC’s motion for an order to show cause (ECF No.
  137.) The Court also grants the FTC’s request to set a briefing schedule on
  summary contempt proceedings. (ECF No. 170.)
          Before beginning its analysis, the Court notes that the FTC’s motion is
  styled as a motion for a temporary restraining order, but in its briefing, the FTC
  stated its belief that the Court may enter a preliminary injunction without an
  evidentiary hearing once the Contempt Defendants, as defined below in this
  order, have had an opportunity to fully respond to the FTC’s motion, including by
  submitting any evidence or affidavits the Contempt Defendants seek to rely on in
  connection with responding to the FTC’s motion. Contempt Defendants Katz,
  Levison, and Rothman do not contest the FTC’s assertion, but merely state that
  they “do not concede that the FTC has proven that the websites were deceptive
  and specifically maintain the arguments made and evidence adduced at the
  preliminary-injunction hearing” in FTC v. On Point Global, 19-25046-Civ (S.D.
  Fla.) (the “On Point Matter”). (ECF No. 160, at 13 n.5.) Conversely, Robert
  Zangrillo and certain of the Entity Defendants, including Dragon Global LLC,
  Dragon Global Management LLC, and Dragon Global Holdings LLC argue that the
  Court “must hold a hearing prior” to granting a preliminary injunction because
  these respondents state that they “dispute nearly every factual assertion that the
  FTC makes.” (ECF No. 163, at 32.) The Court previously held a two-day
  evidentiary hearing on the FTC’s motion for a Preliminary Injunction in the On
  Point Matter, where the Court found a preliminary injunction was warranted
  based on the evidence presented to the Court, as further set forth in this order.
  Because Court has already found the FTC is likely to succeed on the merits in the
  On Point Matter with respect to all of the Contempt Defendants, the Court finds it
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 2 of 13



  does not need additional evidence prior to entry of a preliminary injunction.
  Rather, the true questions at issue for the Court to decide are whether Katz’s
  settlement with the FTC is enforceable, whether the Contempt Defendants had
  actual notice of the Acquinity order, and whether the FTC satisfies the standard
  for entry of a preliminary injunction based on contemptuous conduct in the On
  Point Matter. In light of these considerations, the parties’ submissions in
  connection with the FTC’s motion, and proceedings in the On Point Matter, the
  Court does not find an evidentiary hearing is necessary before for the Court can
  enter a preliminary injunction. As such, and because all parties have had an
  opportunity to respond and submit evidence and affidavits in this matter, the
  Court construes the FTC’s motion as a motion for preliminary injunction.

     1. Background
         In 2014, the FTC settled a lawsuit against Burton Katz and others for his
  role in a “mobile-billing cramming scheme,” which entailed using “unsolicited text
  messages to lure consumers to fraudulent ‘free merchandise websites’” and then
  requiring those consumers to “provide personal information to qualify for free
  merchandise that did not exist or was unobtainable.” (ECF No. 160, at 2.) The
  personal information provided by the consumers was also used by the Defendants
  to identify targets to receive unsolicited pre-recorded phone messages. As part of
  this scheme, Katz utilized a company “Polling Associates, Inc.,” an SMS
  technology platform, which the Defendants utilized to place a $9.99 recurring
  charge on consumer’s telephone bills. (Id. at 3.) The FTC and Katz reached a
  settlement in October 2014 and Katz agreed he was permanently enjoined from
  “billing, submitting for billing, or assisting or facilitating the billing or submitting
  for billing, charges to any telephone bill, including but not limited to a bill for any
  voice, text, or data service.” (ECF No. 132, at 3.) Section II of Katz’s settlement
  with the FTC also noted that he, and any “officers, agent, servants, and
  employees, and all other persons in active concert or participation . . . who receive
  actual notice of this Order, whether acting directly or indirectly” are enjoined
  from, “in connection with the advertising, marketing, promotion, offering for sale,
  sale, or distribution of any product or service . . . making, or assisting others in
  making, expressly or by implication, any false or misleading material
  representation, including representations concerning the cost, performance,
  efficacy, nature, characteristics, benefits, or safety of any product or service, or
  concerning any consumer’s obligations to pay for charges for any product or
  service.” (Id.) The Court entered a Stipulated Final Judgment and Order for
  Permanent Injunction and Other Equitable Relief as to Burton Katz and others on
  October 16, 2014. (ECF No. 132.)
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 3 of 13



         On February 12, 2020, the FTC filed a motion in this matter, seeking to
  show cause why Katz and the Entity Defendants 1 should not be held in contempt
  for violating the FTC’s 2014 settlement. (ECF No. 135.) The FTC noted that Katz
  was named in another lawsuit, the On Point Matter, which alleged that Katz, in
  concert with the other On Point Matter defendants was operating “a sprawling
  online scheme that deceives consumers into providing money and their personal
  information . . . by promising a quick and easy government service” such as
  renewing a license, when in fact, the consumers would only receive “a PDF
  containing publicly available, general information about the service they sought.”
  (ECF No. 135, at 1.) The Court granted the FTC’s motion and stated it would hold
  a show cause hearing contemporaneously with trial in the On Point Matter at
  which time the Court would determine why Katz and the Entity Defendants
  should not be held in contempt for violating the settlement. (ECF No. 136.)
         The FTC now claims, through discovery in the On Point Matter, that they
  learned certain individual defendants in the On Point Matter, Robert Zangrillo,
  Brent Levison, and Elisha Rothman, were aware of Katz’s settlement with the FTC
  but despite their awareness of the settlement, acted in concert with Katz to violate
  its terms. Accordingly, the FTC asks the Court to hold a show cause hearing with
  respect to these individuals as well. The FTC also asks the Court to enter a
  preliminary injunction and freeze the assets of these individuals, Burton Katz,
  and the Entity Defendants pending conclusion of these contempt proceedings.

      2. Legal Standards
            A. Contempt
         The Court has authority to enforce its orders through civil contempt.
  Shillitani v. United States, 384 U.S. 364, 370 (1966). Contempt is established
  where there is clear and convincing evidence that the violated order 1) was valid
  and lawful; 2) was clear and unambiguous; 3) and where the alleged contemnor
  had the ability to comply. FTC v. Leshin, 618 F.3d 1221, 1232 (11th Cir. 2010).
  The Court may only enter “an order requiring the [d]efendant to show cause why
  the defendant should not be held in contempt” if “the court finds that the conduct
  as alleged would violate the order.” Mercer v. Mitchell, 908 F.2d 763, 765 (11th
  Cir. 1990). Pursuant to Federal Rule 65(d)(2), the Court must also find that the
  individual in question had “actual notice” of the order in question. Fed. R. Civ. P.
  65(d)(2).



  1 The Entity Defendants are: On Point Global LLC; On Point Employment LLC; On Point Guides
  LLC f/k/a Rogue Media Services LLC; Dragon Global Holdings LLC; Cambridge Media Series LLC
  f/k/a License America Media Series LLC; Issue Based Media LLC; DG DMV LLC; Direct Market
  LLC; and Bronco Family Holdings LP a/k/a Bronco Holdings Family LP.
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 4 of 13



           B. Preliminary Injunction
        “[I]n determining whether to grant a preliminary injunction . . . a district
  court must 1) determine the likelihood that the FTC will ultimately succeed on
  the merits and 2) balance the equities.” FTC v. University Health, Inc., 938 F.2d
  1206, 1217-18 (11th Cir. 1991). To obtain a preliminary injunction, the FTC need
  not show irreparable harm. Id. at 1218. The FTC is also freed “from its burden of”
  showing “a ‘substantial’ likelihood of success” as is required by private litigants.
  FTC v. Sterling Precious Metals, LLC, 894 F. Supp. 2d 1378, 1383 (S.D. Fla. 2012)
  (Marra, J.).

     3. Analysis
           A. Contempt Proceedings
         The FTC states in its motion that at the time it moved for contempt against
  Katz, the FTC was not aware that Zangrillo, Levison, and Rothman each had
  notice of Katz’s settlement, but through discovery in the On Point Matter, came to
  learn that each of these individuals had contemporaneous knowledge of the order
  and acted in concert with Katz to violate it while carrying out the deceptive
  practices that gave rise to the On Point Matter.
         Zangrillo, Rothman, and Levison contend the Court should not require
  them to show cause why they should not be held in contempt because 1) Section
  II the FTC’s settlement with Katz is not clear, definite, unambiguous, valid or
  enforceable; 2) the FTC has failed to show that these individuals had notice of the
  order; and 3) in any event, the FTC has failed to show non-compliance.

                   a. The Acquinity Settlement
         In support of their arguments that they should not be made to show cause,
  Zangrillo, Levison, and Rothman state that the FTC’s order was not clear and
  unambiguous and that it was not a valid and lawful settlement. Moreover, they
  state that the order does not describe in sufficient detail the conduct that was to
  be enjoined in violation of Federal Rule 65. Specifically, these individuals state
  that they believe the FTC’s settlement with Katz is a “quintessential obey the law
  injunction” which provides little information to Katz or others what conduct is
  enjoined, instead simply telling them they must obey the law. (ECF No. 159, at 8.)
         In response, the FTC acknowledges that an “obey the law” order may be too
  ambiguous to be enforced, but notes that the Eleventh Circuit has held there is
  nothing inherently wrong with an injunction instructing individuals to obey the
  law, and in any event, the FTC claims that the FTC’s settlement with Katz
  required Katz and others affiliated with Katz from doing more than simply obeying
  the FTC Act. See FTC v. Nat’l Urological Grp. Inc., 786 F. App’x 947, 956 n.3 (11th
  Cir. 2019) (“an injunction that simply tells a defendant to obey the law can be too
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 5 of 13



  ambiguous. But aside from concerns about clarity, there is nothing inherently
  wrong with an injunction that instructs a party to comply with a specific law.”).
         The Court agrees with the FTC that Section II of the FTC’s settlement with
  Katz is not so vague and ambiguous as to be an impermissible obey the law
  injunction. The FTC Act provides that “unfair methods of competition in or
  affecting commerce, and unfair or deceptive acts or practices in or affecting
  commerce, are hereby declared unlawful.” 15 U.S.C. § 45(a)(1). The FTC’s
  settlement with Katz, however, enjoined Katz and others from “in connection with
  the advertising, marketing, promotion, offering for sale, sale, or distribution of
  any product or service . . . making, or assisting others in making, expressly or by
  implication, any false or misleading material representation, including
  representations as to the cost, performance, efficacy, nature, characteristics,
  benefits, or safety of any product or service, or concerning any consumer’s
  obligation to pay for charges for any product or service.” (ECF No. 132, at 3.) The
  settlement, therefore, is more specific than the much broader provision of the FTC
  Act which makes deceptive acts or practices in commerce unlawful, generally
  speaking.
         Moreover, as the FTC notes in its briefing, fencing-in relief has been
  approved by the Supreme Court, which allows the FTC to “prohibit[] respondents
  from engaging in similar practices with respect to ‘any product’ they advertise.”
  FTC v. Colgate-Palmolive, Co., 380 U.S. 374, 384 (1965). In Palmolive, the
  Supreme Court stated “the propriety of a broad order depends upon the specific
  circumstances of the case, but the courts will not interfere except where the
  remedy selected has no reasonable relation to the unlawful practices found to
  exist.” Id. at 394-95. Here, the conduct which led to the Katz settlement in
  Acquinity was not so different from the conduct which led the FTC to file its
  complaint in the On Point Matter and therefore has a reasonable relation to the
  unlawful practices previously found to exist. For instance, both the Acquinity
  action and the On Point Matter involved a scheme in which Katz and others
  fraudulently represented to consumers that products or services were available to
  them when in fact that was not the case. In the Acquinity action, the scheme
  involved luring consumers to “fraudulent ‘free merchandise websites’” requiring
  the consumers to provide personal information for products that were not
  available. That information was then utilized to target victims of Katz’s “mobile-
  billing cramming scheme.” Similarly, in the On Point Matter, Katz and others
  developed “patently misleading” websites in order to trick consumers into
  thinking they could easily obtain government services through such websites,
  when no such government service was provided—all the consumers would receive
  was a guide that could have been obtained for free elsewhere on government
  sites. Thus, Section II of the Katz settlement, in addition to not being an “obey the
  law” injunction, appropriately ring-fences Katz and others from deceiving
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 6 of 13



  consumers into providing them items of value by promising them that certain
  products are available to them, when in fact that was not the case.

                   b. Knowledge of the Acquinity Settlement
          Next the Court considers whether Zangrillo, Levison, and Rothman had
  knowledge of the Acquinity settlement. Turning first to Levison, in his deposition,
  Levison admitted that he has seen the Acquinity settlement and that he was made
  aware of it by Katz “when it got resolved or when it got entered into.” (Levison
  Dep., ECF No. 144-13, at 237:14-239:9.) Katz appears to confirm the same in a
  compliance report he provided in connection with his Acquinity settlement. In his
  report, Katz stated “at or around the time of the entry of the Order,” Katz had a
  verbal communication with Levison “regarding the substance of the Order.” (ECF
  No. 140-19, at 2.) Therefore, the Court finds that Levison had actual notice of the
  Katz settlement.
          Similarly, with regards to Rothman’s knowledge of the Acquinity settlement,
  the Court notes that Rothman also had contemporaneous knowledge of Katz’s
  settlement with the FTC. While Rothman claims not to have reviewed the
  Acquinity settlement, he nonetheless states that “around the end of 2014,
  beginning of 2015” he had a “conversation with Mr. Katz” about his litigation with
  the FTC. (Levison Dep., ECF No. 144-12, at 317:1-320:10.) In his deposition,
  Levison states that he was aware Katz had settled with the FTC to resolve the
  issues being litigated in the Acquinity action. Id. Moreover, just as with Levison,
  Katz’s compliance report similarly confirms that he had a conversation with
  Rothman “regarding the substance of the Order.” (ECF No. 140-19, at 2.)
  Therefore, the Court also finds that Rothman had actual notice of the order at
  issue.
          Finally, with respect to Zangrillo, the FTC states that it can be inferred that
  Zangrillo had notice of Katz’s settlement with the FTC because “Zangrillo directly
  paid Katz’s full judgment amount of $704,244 in the Acquinity case from his
  personal account to Katz’s law firm’s escrow account on the date the judgment
  was due” and because Zangrillo “participated in at least one call with Linda
  Goldstein, who represented Katz in the Acquinity matter, regarding Katz’s
  settlement with the FTC.” (ECF No. 137, at 14.) In response, Zangrillo states that
  the record developed in the On Point Matter is clear that while he did have a call
  with Mr. Katz’s law firm to be sure there “was no pending or legal restrictions that
  Mr. Katz had that would prohibit” Zangrillo and Katz from doing busines together,
  Zangrillo states that at no point did he become aware that the “FTC had sued Mr.
  Katz” and that the extent of his knowledge was that “there was no existing
  litigation against Mr. Katz”; that “he had no convictions or accusations of any
  felony”; and that “[h]e had prior civil litigation, not knowing [with] who, and that
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 7 of 13



  there was no restrictions on his ability to serve as an officer or director of a
  venture backed company.” (Zangrillo Dep., ECF No. 144-11, at 278:1-20.)
  Zangrillo confirmed again in his deposition that he was not aware that Katz had
  been sued by the FTC and simply knew the civil litigation pertained to “mobile
  billing and [was] similar to civil litigation that was against Verizon and other
  mobile phone carriers.” (Id. at 279:4-18.) Zangrillo further confirmed that he did
  not inquire about the outcome of the litigation, as he simply wanted to ensure
  that “there was no restrictions or anything to worry about” and that question had
  been answered to his satisfaction. (Id. at 280:14-23.) Katz, in his deposition,
  stated that he may have told Zangrillo “about a settlement, but I definitely never
  showed Mr. Zangrillo the provisions of the order” and when asked if Katz told
  Zangrillo the settlement was with the FTC, he stated “I believe so. I believe so. I
  can’t affirmatively say yes, but I believe so. I don’t know.” (Katz Dep., ECF No.
  144-10, at 108:11-109:22.) Conflictingly, in Katz’s same compliance report,
  unlike with regards to Rothman and Levison, Katz stated he had “at least one
  verbal communication . . . regarding the settlement of a civil action” and that Katz
  “does not recall discussing the existence of the Order” with Zangrillo. (ECF No.
  140-19, at 2.)
          It appears then, that Mr. Zangrillo did not receive notice of the Katz’s
  settlement with the FTC as part of his diligence with respect to beginning a
  business relationship with Katz. Nonetheless, the FTC urges the Court to look to
  circumstantial evidence to find that Zangrillo was aware of Katz’s settlement,
  namely, the fact that Zangrillo paid the exact amount of Katz’s $704,244.00
  settlement to Katz’s lawyers on the day his payment was due to the FTC. (See
  ECF No. 145, at 3 (showing payment of $704,244.00 at the request of Robert
  Zangrillo to Katz’s attorneys).) Even assuming that the FTC is correct that notice
  of an injunction can be shown by circumstantial evidence, the Court does not
  find that the FTC has pointed to circumstantial evidence showing that Zangrillo
  had notice of Katz’s settlement with the FTC. Rather, what the record shows is
  that Zangrillo conducted a diligence session with Katz’s attorneys, received notice
  that Katz had settled a civil litigation involving mobile billing, and made a
  payment in an amount that satisfied Katz’s settlement with the FTC while Katz
  was experiencing “liquidity issues.” (Katz Dep., ECF No. 144-10, at 99:13-100:12.)
  This is not enough to support a finding that Zangrillo had actual notice of Katz’s
  settlement to support a potential finding of contempt.
          Finally, Rothman argues, even if he was aware of the existence of Katz’s
  settlement with the FTC, he must be aware “not only that there is an order, but of
  the terms of the order.” (ECF No. 159, at 12.) At the outset, the Court notes that
  the record appears to support that Rothman did have notice of Katz’s settlement,
  including it terms. As noted above, Rothman had a discussion with Katz about
  his litigation with the FTC, knew that Katz had settled with the FTC to resolve the
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 8 of 13



  Acquinity action, and moreover Katz reported that he discussed “the substance of
  the Order” with Rothman. While Rothman argues this is a non-event and
  consistent with his deposition testimony, the Court does not agree and finds that
  the fact Katz and Rothman discussed the Acquinity litigation, including the
  substance of his settlement, shows that Rothman had notice of the settlement.
  Even so, notwithstanding the above, the Court agrees with the FTC—adopting the
  reasoning advanced by Rothman would allow an individual who is aware of an
  order’s existence to otherwise “maintain a studied ignorance of the terms of the
  decree in order to postpone compliance and preclude a finding of contempt.”
  United States v. Planes, No. 8:18-cv-2726-T-23TGW, 2019 WL 3024895, at *8
  (M.D. Fla. July 11, 2019). Instead, what is required in a contempt action is
  “knowledge of the mere existence of the injunction; not its precise terms.” FTC v.
  Neiswonger, 494 F. Supp. 2d 1067, 1079 (E.D. Mo. 2007); see also Gen. Motors
  Corp. v. Gibson Chem. & Oil Corp., 627 F. Supp. 678, 681-82 (E.D.N.Y. 1986) (“It
  is clear, however, that the knowledge required of a party in contempt is
  knowledge of the existence of the order . . . not knowledge of the particulars of
  that order.”).
         Therefore the Court finds that Levison and Rothman, but not Zangrillo had
  actual notice of the Katz settlement, sufficient to support a potential finding of
  contempt.

                   c. Entity Defendants
         On May 14, 2021, the Entity Defendants filed a motion in response to the
  FTC’s February 12, 2020 motion for an order to show cause as to why Burton
  Katz and twelve Corporate Defendants in the On Point Matter should not be held
  in contempt. (ECF Nos. 158; 162; and 163.) However, this appears to ignore the
  Court’s February 14, 2020 order which already required the Entity Defendants to
  show cause as to why they should not be held in contempt for violating the Katz
  settlement. These Entity Defendants neither sought reconsideration of the Court’s
  prior order which has been in place for sixteen months and the Court declines to
  disturb this order with respect to the Entity Defendants. The Court’s prior ruling,
  therefore, stands and the Entity Defendants must show cause as they were
  already required to do.

                   d. Violation of the Order
         As the Court found the FTC has not shown Zangrillo had notice of Katz’s
  settlement, the Court will consider only whether the FTC has shown that there is
  clear and convincing evidence that Levison and Rothman violated the Acquinity
  order. Whether or not these individuals intended to violate the Katz settlement is
  irrelevant. Courts “do not focus on the subjective beliefs or intent of the alleged
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 9 of 13



  contemnors in complying with the order, but whether in fact their conduct
  complied with the order at issue.” FTC v. Leshin, 618 F.3d 1221, 1233 (11th Cir.
  2010) (internal quotations omitted). “The only issue is compliance.” Id. at 1232.
         At its two-day long preliminary injunction hearing in the On Point Matter,
  the Court found the “Defendants have engaged in . . . acts or practices that
  violate Section 5(a) of the FTC Act . . . and that Plaintiff is therefore likely to
  prevail on the merits of this action.” (ECF No. 126, at 2, On Point Matter.) This
  finding was based on “undercover purchases; consumer complaints and
  declarations; expert testing; corporate, banking, and payment processing records;
  and additional documents filed by the FTC” which showed the FTC would have a
  likelihood of success in showing that Defendants deceived consumers “by
  misrepresenting the services they offer, thus inducing consumers to pay money or
  divulge personal information under false pretenses” through “websites [that] were
  patently misleading.” (Id.)
         The evidence submitted by the FTC in connection with its motion for an
  order to show cause shows that, consistent with the Court’s prior findings in the
  On Point Matter, that the Defendants have engaged in acts that appear to violate
  the Katz settlement in this action. The Court finds it is proper for Levison and
  Rothman to show cause why they should not be held in contempt for violating
  Katz’s settlement with the FTC in Acquinity based on the Court’s prior preliminary
  injunction hearing and the evidence submitted in connection with the briefing of
  this issue.

           B. Preliminary Injunction
         Knowing that Katz, Levison, Rothman and the Entity Defendants (the
  “Contempt Defendants”) will be required to show cause for potentially violating
  Katz’s settlement with the FTC, the Court now turns to the FTC’s request to enter
  a preliminary injunction with respect to the Contempt Defendants. The FTC
  states in its motion that it is moving in “this contempt matter to maintain the
  asset freeze to protect its ability to recover civil contempt compensatory relief,
  which remains available regardless of the Change in the interpretation of Section
  13(b) of the FTC Act” by the Supreme Court in AMG Capital Management, LLC v.
  FTC, 141 S. Ct. 1341 (2021). In AMG, the Supreme Court found that “Section
  13(b) does not authorize the award of equitable monetary relief.” In response, and
  in light of AMG, the Contempt Defendants argue that the FTC’s request for a
  preliminary injunction is “an impermissible end run around AMG”; that monetary
  contempt sanctions are unavailable to the FTC; that any potential order of
  monetary contempt must be limited to each individual’s putative benefit; and that
  the balance of the equities favors denying the FTC’s request. (ECF No. 160, at 15-
  20.)
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 10 of 13



         The Court turns first to the Contempt Defendants’ argument that the FTC’s
  request for a preliminary injunction is an impermissible end-run around AMG. In
  response to this argument, the FTC concedes “it cannot now obtain monetary
  relief under Section 13(b), but continues to seek that relief on legally solid
  grounds: civil contempt.” (ECF No. 168, at 10.) The Court agrees with the FTC
  that the FTC’s tactical decision to change strategy in the wake of the AMG
  decision is not an impermissible “end-run” around a Supreme Court decision, but
  rather, is an attempt by the FTC to utilize another tool at its disposal to hold the
  Contempt Defendants accountable for allegedly violating Katz’s settlement with
  the FTC, which they were aware of, in the Acquinity action.
         Next, the Court turns to the Contempt Defendants’ argument that
  monetary contempt sanctions are unavailable to the FTC. As an initial matter, the
  Court agrees with the FTC that generally speaking there remain certain avenues
  the FTC can pursue to obtain monetary remedies, including those pursuant to
  Section 19, 15 U.S.C. § 57b of the FTC Act, though the Court notes that is not the
  provision the FTC is proceeding under here. In an earlier decision in the On Point
  Matter, the Court noted that the bounds of any contempt sanctions would likely
  trace the bounds of Section 13(b), which the Contempt Defendants have
  described as an “admonishment,” but the Court’s statement should not be read
  as limiting the Court’s authority to enter monetary sanctions where it is
  appropriate to do so. In Leshin, the Eleventh Circuit found it was not an abuse of
  discretion to order disgorgement of gross receipts upon a finding of contempt, and
  noted that the Tenth Circuit, Seventh Circuit, and Ninth Circuit are in accord
  with this approach. 618 F.3d at 1237. Indeed, the Eleventh Circuit noted that
  district courts are granted “wide discretion in fashioning an equitable remedy in
  civil contempt, which includes ordering disgorgement.” Id.
         In any event, contempt remedies are not limited by the bounds of the FTC
  Act, though Courts turn to statutes such as Section 13(b) prior to AMG, Section
  19 of the FTC Act, or other similar statutes, which provide guidance to courts
  when they seek to craft an appropriate remedy in response to a finding of
  contempt. Indeed, in McGregor v. Chierico, the Eleventh Circuit noted that “the
  inherent equitable powers of the federal courts authorize the district court to
  order payment of consumer redress for injury caused by . . . contumacious
  conduct.” 206 F.3d 1378, 1387 (11th Cir. 2000). Far from Section 13(b) limiting
  the Court’s authority to utilize disgorgement as a remedy in fashioning a
  contempt remedy, the Eleventh Circuit noted that courts may find it useful to
  turn to “the remedy for [a] statutory violation” as instructive for a court where a
  court is seeking to craft a contempt sanction and the “contemptuous conduct is
  closely akin” to the statutory violation. Id. at 1387-88. It is not as if consumer
  redress is unavailable at all to the FTC, as consumer redress is still available
  under Section 19, which the Court could turn to as an alternative statutory basis
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 11 of 13



  for guidance. See AMG, 141 S. Ct., at 1349 (“The Commission may obtain
  monetary relief by . . . invoking . . . § 19’s redress provisions.”). Regardless of
  whether the Court were to turn to Section 13(b) or Section 19 as guidance,
  district courts are not required to reference a statute when crafting contempt
  sanctions. Howard Johnson Co., Inc. v. Khimani, 892 F.2d 1512, 1519 (11th Cir.
  1990) (noting reference to Lanham Act as guide in structuring civil contempt
  sanctions was within the district court’s “discretion.”). Therefore, the Court
  disagrees that monetary remedies are unavailable to the FTC.
         The Court turns now to the Contempt Defendants’ argument that the
  Court’s authority to issue an equitable monetary remedy is limited to
  disgorgement, not of net revenues on a joint and several basis. (ECF No. 160, at
  19.) The Contempt Defendants state an award must be limited to the amount of
  each Contempt Defendants’ purported benefit. (Id.) In response, the FTC argues
  that the Contempt Defendants’ arguments ignore Supreme Court and Eleventh
  Circuit precedent.
         As the basis for its argument, the Contempt Defendants argue that district
  courts may not utilize civil contempt power to impose a punitive or criminal
  contempt sanction, a concept which according to the Contempt Defendants the
  Supreme Court recently explored in, Liu v. Securities and Exchange Commission,
  140 S. Ct. 1936 (2020). The Court, however, does not read Liu as broadly as the
  Contempt Defendants. In Liu, the Supreme Court cautioned courts from “test[ing]
  the bounds of equity practice” by, among other things, “ordering the proceeds of
  fraud to be deposited in Treasury funds instead of disbursing them to victims.”
  Id. at 1946. The Court notes, however, that Liu was not decided in the context of
  a contempt proceeding, and is therefore distinguishable. While Liu did discuss
  principles of equity, as the Contempt Defendants note, the question the Supreme
  Court decided in Liu was “whether, and to what extent, the SEC may seek
  ‘disgorgement’ in the first instance through its power to award ‘equitable relief’
  under 15 U.S.C. § 78u(d)(5), a power that historically excludes punitive sanctions.”
  Id. at 1940 (emphasis added). The answer to that question is that “a disgorgement
  award that does not exceed a wrongdoer’s net profits and is awarded for victims is
  equitable relief under § 78u(d)(5).” Id. (emphasis added). As the Court noted in a
  prior decision in this matter, the Court cannot extrapolate holdings issued in one
  context, relief under § 78u(d)(5), to conclude that it should upend Circuit law in
  another context, contempt. See FTC v. On Point Global, LLC, No. 19-25046-Civ,
  2020 WL 5819089, at *4 (S.D. Fla. Sept. 30, 2020) (Scola, J.). The Contempt
  Defendants point the Court’s attention to FTC v. Electric Payment Solutions of
  America Incorporated, for the proposition that the Court should find that “Liu
  reached its conclusion by relying on equity jurisprudence generally, as opposed to
  relying on SEC jurisprudence specifically.” 482 F. Supp. 3d 921, 928 (D. Az.
  2020) (emphasis in original). However, what the Contempt Defendants omit and
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 12 of 13



  what the Electric Payment court acknowledges is that “two district courts in [the
  Ninth Circuit] have reached the opposite conclusion, finding that Liu is
  inapplicable to a FTC proceeding.” Id. at 929. This includes another court within
  the District of Arizona, where Electric Payment was decided. See FTC v. Noland,
  No. CV-20-00047-PHX-DWL, 2020 WL 4530459, at *4-5 (D. Az. Aug. 6, 2020).
  The Court declines to adopt the broad reading of Liu as urged by the Contempt
  Defendants and therefore does not find persuasive the Contempt Defendants’
  arguments advanced pursuant to Liu.
         Instead, Supreme Court and Eleventh Circuit precedent makes clear that in
  the context of contempt, district courts have the “power . . . to order” the payment
  of damages “caused by . . . violations of the decree” up to the “requirements of full
  remedial relief.” McComb v. Jacksonville Paper Co., 336 U.S. 187, 193 (1949). The
  Eleventh Circuit has also observed that district courts have “extremely broad and
  flexible powers” in the contempt context, limited only by the require that such
  contempt sanctions be “compensatory.” FTC v. Leshin, 719 F.3d 1227, 1231 (11th
  Cir. 2013) (discussing McComb, 336 U.S. at 193). The Court, therefore, does not
  find the Contempt Defendants’ arguments on this issue to be well taken.
         Finally, the Court turns to the Contempt Defendants’ arguments that the
  balance of equities does not favor an asset freeze in the Acquinity action. In
  support, they sate that the FTC will not suffer irreparable harm absent an asset
  freeze, the public interest is met by an injunction, and because the businesses at
  issue are successful, concerns regarding dissipation are unfounded.
         In order to obtain preliminary injunctive relief, the FTC need not show
  irreparable harm. University Health, 938 F.2d at 1218. The operative questions,
  then, are whether the FTC is likely to succeed on the merits and whether the
  balance of the equities tilts in the Contempt Defendants’ or FTC’s favor. As the
  Court detailed in this order, and in its order granting preliminary injunction in
  the On Point Matter, the Court finds the FTC is likely to succeed on the merits by
  showing the Contempt Defendants’ operation of “patently misleading” websites
  was in violation of Katz’s settlement with the FTC prohibiting such conduct.
  Moreover, in light of the potential contempt of this Court’s order, and given the
  conduct at issue in the On Point Matter, the Court finds that an asset freeze is
  appropriate as the equities weigh in favor of the FTC. The public interest is not
  against entry of a preliminary injunction as it is not in the public interest to allow
  the Contempt Defendants to make themselves immune from sanctions in spite of
  their contempt. PNY Techs., Inc. v. Salhi, No. CV 12-4916, 2016 WL 4267940, at
  *3 (D.N.J. Aug. 10, 2016). Finally, even if the FTC were required to prove
  irreparable harm, the Court finds the FTC would be able to do so because absent
  an asset freeze, the Contempt Defendants could dissipate their assets. See FTC v.
  Simple Health Plans, LLC, 379 F. Supp. 3d 1346, 1364 (S.D. Fla. 2019) (Gayles,
  J.).
Case 0:14-cv-60166-RNS Document 174 Entered on FLSD Docket 08/13/2021 Page 13 of 13



     4. Conclusion
         In sum, the Court grants the FTC’s motion for an order to show cause and
  requires the Contempt Defendants to show cause why they should not be held in
  contempt. (ECF No. 137.) The Court will hold a show cause hearing
  contemporaneously with trial, if any, in FTC v. On Point Global, LLC, et al., No. 19-
  25046-Civ (S.D. Fla.) The Contempt Defendants shall appear before the Court on
  the day of the hearing to show cause to explain why this Court should not find
  them in civil contempt for failing to comply with the Court’s Stipulated Final
  Judgment and Order for Permanent Injunction and Other Equitable Relief (ECF
  No. 132). If the Parties intend to rely on any evidence or witnesses at the hearing,
  they shall comply with the deadlines and obligations for pretrial disclosures and
  joint stipulation as set forth in the On Point Matter.
         The Court also grants the FTC’s request that the court enter a preliminary
  injunction. (ECF No. 138.) The Court will enter a preliminary injunction with
  regards to the Contempt Defendants under separate order.
         The Court also understands that the FTC seeks to undertake summary
  contempt briefing with regards to the Contempt Defendants. The Court grants
  the FTC’s request to set a briefing schedule for summary contempt proceedings.
  (ECF No. 170.) The FTC must file its initial motion by August 27, 2021.
  Oppositions are due September 10, 2021, and a reply, if any is due by
  September 17, 2021. The Court reminds the parties of its practice, that in cases
  with multiple plaintiffs or defendants, the parties must file joint motions and
  consolidated responses and replies unless there are clear conflicts of position. If
  conflicts of position exist, the parties must explain the conflicts in their separate
  filings.
      Finally, the Court denies Robert Zangrillo, Dragon Global LLC, Dragon Global
  Management LLC, and Dragon Global Holdings LLC’s request for oral argument
  on the issue of whether the FTC can use “contempt proceedings as an end-run
  around AMG Capital” (ECF No. 163, at 30) for the reasons set forth in this order.
        Done and ordered in chambers, at Miami, Florida, on August 13, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
